
	

113 HRES 249 IH: Recognizing the legacy of the Civilian Conservation Corps (CCC) on its 80th anniversary.
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 249
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Grijalva (for
			 himself, Ms. McCollum,
			 Mr. Nolan,
			 Ms. Kuster, and
			 Mr. Ellison) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the legacy of the Civilian
		  Conservation Corps (CCC) on its 80th anniversary.
	
	
		Whereas 2013 is the 80th anniversary of the signing of the
			 Emergency Conservation Work Act, a precursor to the Civilian Conservation Corps
			 Act, that allowed for establishment of the Civilian Conservation Corps
			 (CCC);
		Whereas the CCC deserves recognition for its lasting
			 contribution to natural resources conservation and infrastructure improvements
			 throughout the United States, and for its outstanding success in providing
			 employment and training to millions of people in the United States during the
			 Great Depression;
		Whereas the CCC coordinated a mobilization of men,
			 material, and transportation on a scale never previously known in time of peace
			 and managed more than 4,500 camps in every State and the then-territories of
			 Hawaii, Alaska, Puerto Rico, and the Virgin Islands;
		Whereas between 1933 and 1942, the CCC provided employment
			 and vocational training for more than 3,000,000 men, including unemployed
			 youths, more than 250,000 veterans of the Spanish American War and World War I,
			 and more than 80,000 Native Americans in conservation and natural resources
			 development work, defense work on military reservations, and forest
			 protection;
		Whereas the CCC left a legacy of natural resources and
			 infrastructure improvements that included planting more than 3,000,000,000
			 trees, building 46,854 bridges, restoring 3,980 historical structures,
			 developing more than 800 State Parks, improving 3,462 beaches, creating 405,037
			 signs, markers, and monuments, and building 63,256 structures and 8,045 wells
			 and pump houses;
		Whereas the benefits of many CCC projects are enjoyed
			 today by thousands of people in the United States each year in the National
			 Parks, State Parks, National Forests, National Monuments, and other lands and
			 infrastructure in all States and numerous territories;
		Whereas CCC Legacy is a nonprofit organization that
			 continues to cultivate and refine endeavors begun by CCC alumni in 1977;
		Whereas CCC Legacy's primary mission is to increase public
			 awareness of the heritage and contributions of the CCC through featuring CCC
			 alumni, their programs, and accomplishments;
		Whereas the main organizational goal for 2013 is the
			 promotion of events around the country that celebrate the 80th anniversary of
			 the CCC;
		Whereas the legacy of the CCC is also carried on today by
			 the Nation’s Youth Service and Conservation Corps located in every State that
			 provide service, education, and job training opportunities for thousands of
			 youth yearly while they perform important projects in their communities and on
			 public lands, such as disaster relief, rural development, conservation,
			 housing, transportation and trails, energy efficiency, wildfire mitigation, and
			 invasive species removal among others;
		Whereas Youth Service and Conservation Corps carry on the
			 CCC legacy by enrolling thousands of youth while leveraging additional
			 thousands of community volunteer partners to generate millions of hours of
			 service each year and have educated and provided job skills to well over
			 1,000,000 young people;
		Whereas the 21st Century Conservation Service Corps
			 (21CSC) is another effort to carry on the CCC legacy and grew out of a
			 recommendation of the America’s Great Outdoors initiative in 2010 and will work
			 through public-private and nonprofit partnerships to put thousands of young
			 people and veterans in the United States to work protecting, restoring, and
			 enhancing the Nation’s great outdoors;
		Whereas in 2012, the 21CSC Advisory Committee, which was
			 established by the Departments of the Interior and Agriculture, the
			 Environmental Protection Agency, and the Council on Environmental Quality,
			 delivered recommendations on how to create a 21st Century Conservation Service
			 Corps to engage young United States citizens in hands-on service and job
			 training experiences on public lands and community green spaces;
		Whereas in 2013, eight Federal agencies (Departments of
			 Agriculture, Commerce, the Interior, and Labor; Environmental Protection
			 Agency; Council on Environmental Quality; Corporation for National and
			 Community Service; Army Corps of Engineers) signed a memorandum of
			 understanding establishing a National Council for the 21CSC to provide
			 leadership and commitment to build the 21CSC;
		Whereas the Public Lands Service Corps Act and the Youth
			 Corps Act have been previously introduced in the House of Representatives and
			 Senate that would carry on the legacy of the CCC by helping the Secretaries of
			 Agriculture, Commerce, and the Interior provide new service opportunities to
			 restore the Nation's natural and infrastructure resources and train a new
			 generation of conservation enthusiasts, and by promoting the use of the Youth
			 Corps model through the Workforce Investment Act by providing assistance to
			 organizations wishing to start Youth Corps in order to provide service
			 opportunities in local communities along with education, job training, and
			 support services;
		Whereas the CCC demonstrated the commitment of the United
			 States to the conservation of land, water, and natural resources on a national
			 level, leadership in the world on public conservation efforts, and instilled an
			 appreciation for conservation and public service in millions of people in the
			 United States; and
		Whereas the CCC provided a foundation of self-confidence,
			 responsibility, discipline, cooperation, communication, and leadership for its
			 millions of participants through education, training, and hard work, and its
			 legacy should be continued for future generations through modern day Youth
			 Service and Conservation Corps: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Civilian Conservation
			 Corps (CCC) and its alumni on its 80th anniversary;
			(2)recognizes the
			 important contributions to the United States made by the CCC and its
			 participants;
			(3)encourages people
			 in the United States to recognize the contributions and history of the CCC and
			 its participants; and
			(4)supports
			 continuation of the legacy of the CCC and the ideals of national service and
			 community improvement.
			
